 In the Matter of EMIL J.PAIDAR COMPANY,A CORPORATIONandUNITED FURNITURE WORKERS OF AMERICA, LOCAL 18-B, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS,and FURNITURE,WOODWORKERS & FINISHERS UNION, LOCAL 18-B OF THE UPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-1846.-Decided June 7, 1940FurnitureManufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees:rival organizations;employerrefuses to recognize either union until question of majority is decided ; em-ployer's statement of policy no barto-Unit Appropriate for Collective Bargain-ing:all employees in the machine wood shop and the cabinet and finishing de-partments,craters, employees in the assembly,mirror,and loading departments,and employees in the electrical and repairing departments, excluding supervisoryand clerical employees-ElectionOrderedMr. Stephen M. Reynolds,for the Board.WolfefiLove, by Mr. Stephen Love,of Chicago, Ill., for theCompany.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'On March 7, 1940, United Furniture Workers of America, Local18-B, affiliated with the Congress of Industrial Organizations,' hereincalled the United, filed with theRegionalDirector for the ThirteenthRegion (Chicago, Illinois), a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Emil J. Paidar Company ,(Chicago,Illinois),herein called theCompany, and requesting an investigation and certification of repre-IThe name of petitioner was amended at the hearing.The petition was filed under thenameof Furnitureand BeddingWorkers, Local 18-B, of the UnitedFurniture Workers ofAmerica, C. I. O.24 N. L. It. B., No. 47.502 EMIL J. PAIDAR COMPANY503sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 27, 1940, theNational Labor Relations Board, herein called the Board, acting pursuant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On May 6, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andFurniture Woodworkers & Finishers Union, Local 18-B of the Up-holsterers International Union of North America, affiliated with theAmerican Federation of Labor, a labor organization claiming to rep-resent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on May 20 and 21, 1940,at Chicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.At the commencement of the hear-ing the Company moved to dismiss the proceedings on the ground thatit had never refused to bargain collectively and that a valid and bind-ing collective bargaining agreement was in existence.The Trial Ex-aminer did not rule on this motion.The motion is hereby deniedsince we find in Section III below that no collective agreement exists.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions, objections to the admission of evidence, and theform of questions.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.The Company has filed a brief whichthe Board has considered.Upon the entire record in the case, the -Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, Emil J. Paidar Company, is an Illinois corporation.In addition to its main plant in Chicago, Illinois, it owns a subsidiarycorporation, Emil J. Paidar Co., Inc., in New York City.At itsChicago plant the Company is engaged in the manufacture of standardand special equipment for barber shops and beauty parlors, consistingof barber chairs, barber poles, steel furniture, mirror cases, booths,and cabinets.During the period. from March 1, 1939, to March 1,1940, the Company purchased for use at the plant raw materials, 504DECISIONSOF NATIONALLABOR RELATIONS BOARDconsisting of steel, iron, leather, glass, wood, glue, sandpaper, oil,coal, and plating materials, to the approximate value of $260,000, ofwhich $200,000 represented purchases and shipments to the plants frompoints outside Illinois.During the same period, sales of finishedproducts manufactured at the plant amounted to approximately$700,000, of which $500,000 represented sales and shipments to pointsoutside Illinois.II.THE ORGANIZATIONS INVOLVED.United Furniture Workers of America, Local 18-B, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company.Furniture,Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America, is a labor or-ganization affiliatedwith the American Federation of Labor. Itadmits to membership production and maintenance employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn the past the Company had had some dealings with the Uphol-sterers, including a statement of policy, but had not entered into anycollective agreement with it.During February 1940 a representativeof the United called on the Company and requested recognition ofthe United as sole bargaining agent of all employees in the cabinetdepartment and the machine mill wood shop.The Company refusedto recognize the United, or the Upholsterers, until it had been deter-mined which union represented a majority of its employees.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION.UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the.operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITThe United contends that all employees in the cabinet departmentand the machine wood shop constitute an appropriate bargaining unit.The Upholsterers and the Company contend that all employees inthe machine wood shop and the cabinet and finishing departments, EMIL J. PAIDAR COMPANY505craters, employees in the assembly, mirror, and loading departments,and employees in the electrical and repairing departments, excludingsupervisory and clerical employees, constitute an appropriate bar-gaining unit.The only basis, urged by. the United for the smaller unit is thestrength of its membership in the two departments named. The pastlabor history in the plant and in other plants of, similar type in thesame vicinity support the larger unit urged by the Upholsterers andthe Company.2We find that all employees in the machine wood shop and thecabinet and finishing departments, craters, employees in the assembly,mirror, and loading departments, and employees in the electrical andrepairing departments, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated, and we find, that both the United and theUpholsterers have a substantial membership among the employees inthe unit we found appropriate in Section V above.We find that anelection will best resolve the question concerning representation.Those eligible to vote in this election shall be the employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen discharged for cause.The United shall be designated on theballot as Local 18-B, C. I. 0., and the Upholsterers as Local 18-B,A. F. of L.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Emil J. Paidar Company, Chicago, Illinois,plant, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2 See five companion cases, involving the same unions, decided this day :Matter of S. Karpen&Bros. et al.,24 N.L. R. B.474 ; Matter of Fen8ka Bros.,Inc., et al.,24 N. L.R. B. 482;Matter of American Furniture Novelty Company atal.,24 N. L. R. B.487;Matter of International Furniture Company at al.,24 N. L. R. B.492;Matter ofButler Specialty Company et al., 24N. L. R. B. 497. 506DECISIONSOF NATIONALLABOR RELATIONS BOARD.2.All employees in the machine wood shop and the cabinet andfinishing departments, craters, employees in the assembly, mirror, andloading departments, and employees in the electrical and repairingdepartments, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Emil J. Paidar Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees in the machine wood shop and the cabinet and finishingdepartments, craters, employees in the assembly, mirror, and loadingdepartments, and employees in the electrical and repairing depart-ments, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding supervisory and clerical employees and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Furniture Workers of Amer-ica, Local 18-B, affiliated with the Congress of Industrial Organiza-tions, or Furniture,Woodworkers & Finishers Union, Local 18-B oftheUpholsterers International Union of North America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.